ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Priority

Acknowledgment is made of applicant’s claim for foreign priority. Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
Information Disclosure Statement

The information disclosure statement (IDS) submitted on 02/07/2020, is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 14 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 recites the limitation "the grooved portions" in line 2.  There is insufficient antecedent basis for this limitation in the claim. Claim 14 depends on claim 13, which depends on claim 12, which 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6 and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi et al. (WO 2018029894, hereinafter “Kobayashi”, English translation attached herein) in view of Akutsu et al. (US 2018/0198351, hereinafter “Akutsu”).

Regarding claim 1, Kobayashi et al. (WO 2018/029894) discloses a motor (1, see fig. 1, [0037]) comprising: 
a motor main body (40, 50) that includes a rotor (40) and a stator (50) with a center axis (A) extending in an up-down direction being a center ([0031-0032]); 
a housing (10) that accommodates the motor main body (40, 50); 

a controller (70, [0092]) that is positioned on the heat sink (100, [0099-0100]); 
a connector (200, [0102]) that is connected to the controller (70, see fig. 1); and 
a cover (30, [0113]) that surrounds the controller (70) and the connector (200) from an outer side in a radial direction (see fig. 1); wherein the heat sink (100) includes a connector holder (104-105, 178-179, [0157], [0178-0179], see fig. 27) that has an open outer side in the radial direction (see fig. 18); 
the connector (200) is held by the connector holder (104-105, 178-179) with a connector outer peripheral surface (outer peripheral surfaces of elements “104”) that faces outward in the radial direction being exposed ([0113]); 
the motor (1) includes a ring-shaped cover joint portion (see annotated fig. 27) that extends once along a surface of the heat sink (100) and a surface of the connector (200) in a peripheral direction and that surrounds the controller (70) as seen in an axial direction (see fig. 1); 
the cover joint portion (see annotated fig. 27) includes a stepped portion (see Examiner’s Note below) that includes a first surface (“A” and/or “C”, see annotated fig. 27) and a second surface (“B” and/or “D”, see annotated fig. 27), the first surface (“A” and “C”) facing the radial direction, the second surface (“B” and “D”) extending in the radial direction from a lower end of the first surface (“A” and “C” respectively); 
the cover (30) includes a cylindrical portion (32, 35) that faces the first surface (“A” and/or “C”) in the radial direction (see figs. 1 and 6-9).

Examiner’s Note: Examiner notes that several portions read on the recited “stepped portion” of the “cover joint portion” (see areas where elements “32”, “35” and “122” are located in fig. 1, see also different stepped portions in figs. 6-9).

    PNG
    media_image1.png
    605
    517
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    374
    699
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    580
    660
    media_image3.png
    Greyscale

Kobayashi does not disclose that 45the motor includes a waterproof material that seals a portion between the cylindrical portion and the first surface or a portion between the cylindrical portion and the second surface.

However Akutsu teaches a motor (see fig. 10, [0072-0078]) which includes a waterproof material (44) that seals a portion between a cylindrical portion (43) and a first surface (sidewall from stepped portion protruding from “42”, see annotated fig. 10) or a portion between the cylindrical portion (43) and a second surface (42).

    PNG
    media_image4.png
    567
    500
    media_image4.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have in Kobayashi’s motor, the recited arrangement, in order to prevent penetration from water droplets from the outside without the need of mounting parts such as water-resistant covers, as taught by Akutsu ([0078]).

Regarding claim 2, Kobayashi in view of Akutsu discloses the motor according to claim 1. Kobayashi does not disclose the waterproof material which is an adhesive that causes the cover joint portion and the cylindrical portion to adhere to each other.  

However, Akutsu further discloses that the waterproof material (44) is an adhesive (silicone resin, [0072]) that causes the cover joint portion (42) and the cylindrical portion (43) to adhere to each other ([0072-0078]).  



Regarding claim 3, Kobayashi in view of Akutsu discloses the motor according to claim 1. Kobayashi further discloses that the connector holder includes two arm portions (104) that extend outward in the radial direction (see figs. 18 & 27) and the connector (200) is held between the two arm portions (104).  

Regarding claim 4, Kobayashi in view of Akutsu discloses the motor according to claim 3. Kobayashi further discloses that the cover joint portion (see annotated fig. 27 above) that is positioned at the arm portions (104) includes: a first wall portion (peripheral surface of “104”, see “FWP” in annotated fig. below) that protrudes in the radial direction with respect to the first surface (A) at the connector (200); and a first recessed portion (FRP) that is positioned on a lower side of the first wall portion (FWP) and that is recessed below the second surface (B) at the arm portions (104).

    PNG
    media_image5.png
    502
    536
    media_image5.png
    Greyscale

Regarding claim 6, Kobayashi in view of Akutsu discloses the motor according to claim 3. Kobayashi further discloses that the cover joint portion (see annotated fig. 27 below) that is positioned at the arm portions (104) includes: a second wall portion (SWP) that protrudes above the second surface (SS) at the arm portions (104); and a second recessed portion (105) that is positioned on an inner side of the second wall portion (SWP) in the radial direction and that is recessed inward in the radial direction (see fig. 27 below) with respect to the first surface (FS) at the arm portions (104).  

    PNG
    media_image6.png
    500
    539
    media_image6.png
    Greyscale



Regarding claim 12, Kobayashi in view of Akutsu discloses the motor according to claim 1. Kobayashi further discloses that the connector (200) includes a connector main body (210) that extends in the up-down direction ([0160], see fig. 27), and a flange (220, [0160]) that extends in a direction intersecting the up-down direction from a side surface (see figs. 25-27) of the connector main body (210); the flange (220) is positioned below the cover joint portion (see annotated fig. 27 above); and an 


    PNG
    media_image7.png
    251
    603
    media_image7.png
    Greyscale



Regarding claim 13, Kobayashi in view of Akutsu discloses the motor according to claim 12. Kobayashi further discloses wherein the flange (220) extends towards both sides in the peripheral direction from side surfaces (see figs. 25-27) of the connector main body (210).


Regarding claim 14, Kobayashi in view of Akutsu discloses the motor according to claim 13. Kobayashi further discloses that a lower end portion of each of the grooved portions (“105” and “G”, see annotated fig. 27 below) (as best understood, see 112 claim rejection) is positioned at the upper surface of the flange (220).

    PNG
    media_image8.png
    349
    658
    media_image8.png
    Greyscale


Claims 5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi (WO 2018029894) in view of Akutsu (US 2018/0198351), as applied to claim 4 rejection, and further in view of Suga et al. (US 2013/0099611, hereinafter “Suga”).


Regarding claim 5, Kobayashi in view of Akutsu discloses the motor according to claim 4. Kobayashi further discloses that the two arm portions (104) each include: an upper arm portion (upper surface of “104”, see “UAP” in annotated fig. below) that extends in the radial 46direction along a side surface of the connector (200); and a forearm portion (FP) that extends around an outer side of the connector (200); and the first wall portion (FWP) is positioned on the forearm portions (FP).

    PNG
    media_image9.png
    502
    536
    media_image9.png
    Greyscale

Kobayashi does not disclose that the forearm portion extends around an outer side of the connector in the radial direction from a distal end of the upper arm portion and that first recessed portions are positioned on the forearm portions.

However, Suga teaches (see figs. 7-9) a connector holder (50) comprising forearm portions (FP, see annotated fig. 9) that extend around an outer side of a connector (60) in the radial direction from a distal end of upper arm portions (51 & 52, [0070], [0078]) and that recessed portions (RP, see annotated figs. 8-9) are positioned on the forearm portions (FP).

    PNG
    media_image10.png
    473
    729
    media_image10.png
    Greyscale


Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have in the motor of Kobayashi in view of Akutsu, the recited arrangement, in order to provide easy mounting and a reduction of manufacturing costs, as taught by Suga ([0011-0015]), while at the same time provide better all-around support for the connector.


Regarding claim 7, Kobayashi in view of Akutsu discloses the motor according to claim 6. Kobayashi further discloses two arm portions (104) that each include: an upper arm portion (UAP, see annotated fig. 27) that extends in the radial direction by extending along a side surface of the connector (200), a forearm portion (FP) that extends around an outer side of the connector (200), and that the second wall portion (SWP) and the second recessed portion (105) are positioned on the forearm portions (the “SWP” extends and forms part of the “FP” and element “105” is positioned in an inner 

    PNG
    media_image11.png
    502
    536
    media_image11.png
    Greyscale

Kobayashi does not disclose that the forearm portion extends around an outer side of the connector in the radial direction from a distal end of the upper arm portion.

However, Suga teaches (see figs. 7-9) a connector holder (50) comprising forearm portions (FP, see annotated fig. 9 above) that extend around an outer side of a connector (60) in the radial direction from a distal end of upper arm portions (51 & 52, [0070], [0078]).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have in the motor of Kobayashi in view of Akutsu, the recited arrangement, in order to provide easy mounting and a reduction of manufacturing costs, as taught by .

Claims 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi (WO 2018029894) in view of Akutsu (US 2018/0198351), as applied to claim 12 rejection, and further in view of Nuriya et al. (US 2015/0216070, hereinafter “Nuriya”).

Regarding claim 15, Kobayashi in view of Akutsu discloses the motor according to claim 12. Kobayashi does not disclose a waterproof material that seals a portion between an upper surface of the flange and the lower surface of the connector holder.  

However, Nuriya teaches a waterproof material (501, [0080]) that seals a portion between an upper surface of a flange (see annotated fig. 5B) and a lower surface of a connector holder (400A).  

    PNG
    media_image12.png
    215
    274
    media_image12.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have in the motor of Kobayashi in view of Akutsu, the recited arrangement, as taught by Nuriya ([0080]), in order to seal the connector and provide waterproofing capability. 

Regarding claim 16, Kobayashi in view of Akutsu and Nuriya discloses the motor according to claim 15. Kobayashi does not disclose a waterproof material which is an adhesive that causes the flange and the connector holder to adhere to each other.

However, Nuriya teaches a waterproof material (501, [0080]) that causes the flange (see annotated fig. 5B) and the connector holder (400A) to adhere to each other.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have in the motor of Kobayashi in view of Akutsu, the recited arrangement, as taught by Nuriya ([0080]), in order to provide waterproofing capability to the connector. 

Furthermore, Akutsu teaches (see fig. 10) an adhesive (silicone resin, [0072]) used as a waterproof material (44) to seal a control unit holder (34).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have in the motor of Kobayashi in view of Akutsu and Nuriya, the recited arrangement, in order to prevent penetration from water droplets from the outside without the need of mounting parts such as water-resistant covers, as taught by Akutsu ([0078]).

Allowable Subject Matter

Claims 8-11 and 17 are objected to as being dependents upon a rejected claim, but would be allowable if rewritten in independent forms including all of the limitations of the base claim and all the intervening claims (thus combining claims 1 and 8; claims 1, 3 and 9; and claims 1, 12, 15, 16 and 17). 
The following is a statement of reasons for the indication of allowable subject matter: 

Regarding claim 8, the specific limitations of “wherein the cover joint portion that is positioned at the heat sink includes: a first wall portion that protrudes outward in the radial direction from the first surface and that contacts an inner peripheral surface of the cylindrical portion; a first recessed portion that is recessed downward from the second surface below the first wall portion; a second wall portion that protrudes upward from the second surface and that contacts an end surface facing a lower side of the cylindrical portion; and a second recessed portion that is recessed inward in the radial direction from the first surface on an inner side of the second wall portion in the radial direction” in the combination as claimed are neither anticipated nor made obvious over the prior art made of record.

Regarding claim 9, the specific limitations of “wherein arm-portion distal end surfaces of the two arm portions facing outward in the radial direction are disposed adjacent to the connector outer peripheral surface in the peripheral direction; grooved portions that each extend along a boundary between a corresponding one of the arm-portion distal end surfaces and the connector outer peripheral surface are provided at boundaries, the grooved portions each including an open outer side in the radial direction; and an adhesive is located in the grooved portions” in the combination as claimed are neither anticipated nor made obvious over the prior art made of record.
Claims 10 and 11 are also objected due to their dependency on claim 9.
Regarding claim 17, the specific limitations of “wherein the connector holder includes two arm portions that extend outward in the radial direction; the connector is held between the two arm portions; arm-portion distal end surfaces of the two arm portions facing outward in the radial direction are disposed adjacent to the connector outer peripheral surface in the peripheral direction; grooved portions that each extend along a boundary between a 50corresponding one of the arm-portion distal end surfaces and the connector outer peripheral surface are provided at the boundaries, the grooved portions each including an open outer side in the radial direction; an adhesive is located in the grooved portions; and the adhesive in each of the grooved portions is connected to the adhesive that causes the flange and the connector holder to adhere to each other” in the combination as .

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alexander Moraza whose telephone number is 571-270-1205. The examiner can normally be reached Monday to Friday from 10:00 AM - 6:30 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 571-272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALEXANDER MORAZA/Examiner, Art Unit 2834        

/QUYEN P LEUNG/Supervisory Patent Examiner, Art Unit 2834